IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45512

STATE OF IDAHO,                                    )
                                                   )   Filed: August 7, 2018
       Plaintiff-Respondent,                       )
                                                   )   Karel A. Lehrman, Clerk
v.                                                 )
                                                   )   THIS IS AN UNPUBLISHED
CHARLES MARK SIMPSON,                              )   OPINION AND SHALL NOT
                                                   )   BE CITED AS AUTHORITY
       Defendant-Appellant.                        )
                                                   )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K. C. Meyer, District Judge.

       Judgment of conviction and unified sentence of sixteen years, with a minimum
       period of confinement of eight years, for lewd conduct with a minor under
       sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben C. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Charles Mark Simpson pled guilty to lewd conduct with a minor under sixteen. I.C. § 18-
1508. In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Simpson to a unified term of sixteen years, with a minimum period of confinement of
eight years. Simpson filed an I.C.R. 35 motion, which the district court denied. Simpson
appeals, arguing that his sentence is excessive.




                                                   1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Simpson’s judgment of conviction and sentence are affirmed.




                                                   2